Citation Nr: 1550981	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1989 to November 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal was remanded to the RO via the Appeals Management Center, in Washington, DC, for additional development in a December 2011 Board decision. The appeal was again remanded to the RO for additional development in a February 2014 Board decision.

There has been substantial compliance with the Board's December 2011 and February 2014 remand directives as to the claim for entitlement to service connection for PTSD. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) As discussed below, the Board finds that the RO substantially complied with the mandates of its remands with regard to PTSD. See Stegall, 11 Vet. App. 268 (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

The Veteran testified at a July 2010 Board hearing held at the RO; a transcript of the hearing is of record. The Acting Veterans Law Judge who presided over that hearing is no longer employed by the Board. The Veteran was informed of this in a September 2012 letter, and was offered the opportunity for a new hearing. As no response was received, it is presumed that the Veteran does not want a new hearing.

The issue of an acquired psychiatric disorder other than PTSD, to include anxiety and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a diagnosis of PTSD during the pendency of her claim.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A.        §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide;      (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014);     38 C.F.R. § 3.159(b) (2015).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2008 and January 2012 letters, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for PTSD. These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim. 38 U.S.C.A. § 5103A (West 2014);   38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service treatment records. The Veteran was also afforded VA psychiatric examinations in May 2008, January 2012, and April 2014. For the reasons stated below, the examinations were adequate as to the claim of service connection for PTSD.

As such, the RO has provided assistance to the Veteran as required under              38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.



Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015). 

There are, however, particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (2015); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f) (2015). 38 C.F.R. § 4.125 (2015) provides that if a diagnosis of a mental disorder does not conform to the Diagnostic and Statistical Manual (Fifth Edition) (DSM-5) or is not supported by findings in an examination report, the report should be returned to the examiner to substantiate the diagnosis. In this case, however, as shown below, there is no medical evidence diagnosing PTSD.

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-5. See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in September 2010 and as such, this claim is governed by DSM-IV.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49. 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R.       § 3.102 (2015).

Service Connection for PTSD - Analysis

The Veteran alleges that she has PTSD as a result of her service in Saudi Arabia during the Persian Gulf War. In VA mental health treatment notes from 2007, she stated that the PTSD began in 2003, after she watched news reports and videos of the Iraq war. She indicated that the news reports and videos caused her memories of her time in Saudi Arabia to return, including in the form of 'flashback' type memories. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a diagnosis of PTSD at any time during the pendency of the claim. The Veteran was afforded PTSD examinations in May 2008, January 2012, and April 2014. 

The May 2008 VA examiner rendered Axis I diagnoses of major depressive disorder (MDD), alcohol abuse, and cannabis abuse. The examiner stated that while the Veteran described some combat experiences consistent with Criterion A for PTSD, she denied most symptoms of PTSD and did not meet Criterion B, C, or D. The examiner noted that when the Veteran did indicate discomfort, it was generally below the clinical threshold for intensity and frequency for PTSD. The examiner further noted that the symptoms the Veteran did endorse are often comorbid symptoms with depression and appear to be more the result of her underlying depressive disorder rather than manifested by PTSD and her combat experience. Based on this rationale, the examiner opined that it is more likely than not that the Veteran does not have a diagnosis of PTSD.

The January 2012 VA examiner opined that the Veteran did not have a diagnosis of PTSD, as the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria. This examiner rendered Axis I diagnoses of MDD, a history of alcohol abuse, and a history of marijuana abuse. The examiner found that the Veteran met diagnostic Criterion A, in that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the Veteran's response involved intense fear, helplessness or horror. The examiner opined that the Veteran did not meet the criteria for PTSD, as she denied most symptoms of PTSD and did not meet Criterion B, C, or D.

The April 2014 VA examiner also opined that the Veteran did not have a diagnosis of PTSD, based on DSM-5 criteria. This examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD. This examiner rendered an Axis I diagnosis of cannabis use disorder. To the extent that the April 2014 examiner rendered an opinion under DSM-5, the conclusion reached was consistent with the conclusions of the two previous examiners under DSM-IV.

The Board finds that the May 2008, January 2012, and April 2014 VA examinations substantially complied with the Board's December 2011 and February 2014 remand directives with regard to the claim of service connection for PTSD.  See Stegall, 11 Vet. App. 268 (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). The opinions expressed within the May 2008, January 2012, and April 2014 VA examination reports considered all the pertinent evidence of record, to include the statements of the Veteran, and provided rationales for the opinions stated. The three VA examiners all opined that the Veteran does not have a diagnosis of PTSD, and provided an adequate rationale for this determination.

The Board has also considered the opinion of the Veteran. Her service personnel records indicate that she has medical experience from her service as a medic. Despite her medical training during service, the Veteran's opinion is not competent. Her medical experience is dated more than a decade before she first reports experiencing symptoms of PTSD. In addition, there is no evidence in the record that the Veteran's in-service medical training included training on mental health issues or acquired psychiatric disorders. The record does not indicate that she had any significant medical experience or training after service; the Veteran is employed as a customer service representative for an insurance company. Her only reported medical experience after service is found in the May 2008 VA examination report, in which she indicated that she tried to work as a nurses' aid right after the military, but did not work in the medical field for long. In addition, the Veteran has not demonstrated familiarity with the DSM-IV or DSM-5 diagnostic criteria for accurately diagnosing PTSD. This lack of any recent or updated medical or psychiatric training or experience undermines the value of her opinion because it indicates that her qualifications to render a psychiatric opinion are severely limited. 

In contrast, the medical evidence from the VA examinations reflects that the Veteran has undergone multiple psychiatric evaluations since filing her claim and has consistently been found by health care professionals not to have PTSD for failure to meet the DSM-IV diagnostic criteria. This evidence, which includes mental health treatment records, reflects that she has not met the current disability requirement with respect to her claim for entitlement to service connection for PTSD.

The Veteran received the combat medical badge for her service in Saudi Arabia, and her claimed stressors are based on this combat experience. The Board therefore presumes that the Veteran's testimony is credible and would constitute a valid stressor for purposes of the PTSD. See 38 U.S.C.A. § 1154(b) (West 2014) (where a veteran has engaged in combat with the enemy, her testimony is sufficient to establish service incurrence if consistent with the circumstances of service, even in the absence of service records showing such incurrence). 38 U.S.C.A. § 1154(b) does not, however, create a statutory presumption that a combat veteran's alleged disease or injury is service connected; rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service. Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). For the above reasons, the Veteran's claim for entitlement to service connection for PTSD must be denied because of the lack of evidence of current disability, which is a necessary element for establishing any service connection claim, for PTSD or otherwise. 38 C.F.R.     § 3.304(f) (2015); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

As the examiners who conducted the May 2008, January 2012, and April 2014 VA examinations collectively explained the reasons for their conclusions regarding PTSD based on accurate characterizations of the evidence of record and detailed psychiatric examination findings, their opinions that the Veteran does not have PTSD are entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Moreover, there is no competent contrary opinion in the medical evidence of record and, in any event, the May 2008, January 2012, and April 2014 opinions are the most probative medical opinions in the evidence of record. In addition, the regulation specifically provides that service connection for PTSD requires medical evidence diagnosing this disorder.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran has not had PTSD during the pendency of her claim. The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.         38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for posttraumatic stress disorder is denied.


REMAND

As to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression, the April 2014 VA examination does not comply with the Board's February 2014 remand instructions. Therefore, another remand is required in this case. See Stegall, 11 Vet. App. 268.

The February 2014 remand instructions specifically provided that, if a new examination was scheduled, that the examiner should identify all current acquired psychiatric disorders. The examiner was directed to opine as to whether it is at least as likely as not that any acquired psychiatric disorder, including depressive disorder, which was diagnosed during the pendency of this appeal, is related to active service, to include service in the first Gulf War. In addition, the examiner was directed that if he/she felt that the requested opinion could not be rendered without resorting to speculation, the examiner must state whether the need to speculate was caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The April 2014 VA examination report did not address the Veteran's existing diagnosis of depression. The examiner opined that the Veteran's current levels of depression and anxiety were not elevated to a level of clinical significance. He reported that scales indicating serious disordered thinking were highly elevated, and opined that this may reflect the effects of prolonged use of cannabis or an underlying thought disorder. However, the examiner did not address the etiology of the Veteran's existing diagnosis of depression, the diagnosis and treatment of which is extensively documented in her VA mental health treatment notes. Therefore, additional development is needed to clarify the etiology and nature of the Veteran's acquired psychiatric disorder, to include depression and anxiety.

As discussed above, this claim is governed by DSM-IV. Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety, must also be considered using the DSM-IV criteria.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical treatment records from February 1, 2012, to the present and associate them with the record.

2. The AOJ should afford the Veteran a VA examination for an opinion regarding the nature and etiology of the Veteran's current acquired psychiatric disorder other than PTSD, to include a depressive disorder and an anxiety disorder. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. 

The examiner is specifically asked to offer the following opinion:

	For each psychiatric disorder other than PTSD, identified, to include a depressive disorder and an anxiety disorder, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disorder (diagnosed under DSM-5 or DSM-IV) had its onset during service, or is otherwise related to active service?

An opinion as to the etiology of the depressive disorder and anxiety disorder diagnosed during the appeal period must be given even if the examiner does not concur with the existing diagnosis or if there are no current symptoms.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all appeals that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


